Citation Nr: 1810452	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent after December 1, 1989, in excess of 60 percent after September 3, 2009, in excess of 30 percent after November 10, 2009, in excess of 30 percent after June 1, 2010, and in excess of 60 percent after March 4, 2011, for coronary artery disease status post coronary artery bypass graft.

2. Entitlement to an effective date earlier than May 22, 1989, for coronary artery disease SP coronary artery bypass graft, claimed as ischemic heart disease (ISHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to March 1968, with service in the Republic of Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There are no documents that can be construed as a claim for entitlement to service connection for coronary artery disease SP coronary artery bypass graft, or a claim for ISHD, prior to May 22, 1989.


CONCLUSION OF LAW

An effective date earlier than May 22, 1989, for the grant of service connection for coronary artery disease SP coronary artery bypass graft is not warranted. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I. Governing Law

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017). 

With respect to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C. § 5110 (a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a)(2014).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 38 C.F.R. § 3.155 (2016). This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.

Some exceptions to 38 C.F.R. § 3.400 exist.  For example, special rules govern effective dates for disability compensation awarded to veterans who meet the qualifications of 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  These situations include those where: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  

VA added Ischemic heart disease (ISHD) as a presumptive disability on August 31, 2010.  As such, the issue is whether VA received a claim for ISHD between May 3, 1989 and August 31, 2010.

II. Analysis

The Veteran contends he is entitled to an effective date for his service-connected ISHD from a date prior to May 22, 1989. The Board finds that because service connection for ISHD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as contemplated under 38 C.F.R. § 3.816(b). However, as discussed below, the Board finds that an effective date earlier than May 22, 1989, for the grant of service connection for ISHD is not warranted. 

The AOJ determined that the Veteran first filed a claim for service connection for ISHD in May 1989, when he filed a claim for a heart attack. See May 22, 1989 correspondence. There are no other documents of record that indicate, or could reasonably infer, intent of the Veteran to file a claim for ISHD prior to May 22, 1989. Moreover, the Veteran submitted to VA correspondence and other forms for other claims on a regular basis beginning in the late 1970s, none of which refer to any claim for entitlement to service connection for ISHD or similar disabilities. Further, the record reflects that the Veteran had been diagnosed with ISHD sometime after May 22, 1989. There is no evidence of record indicating that the Veteran was diagnosed with ISHD prior to May 22, 1989. The first indication of evidence of record indicates the Veteran was hospitalized for a heart condition in June 1989. 

The Veteran's claims file does not include medical records which show that he may have been diagnosed with ISHD prior to May 22, 1989.  During the pendency of the Veteran's prior claims, the medical and service treatment records were silent for any heart conditions or treatment. As such, it cannot be said that, at the time of any prior decision, VA had medical evidence containing a diagnosis of ISHD. Because the Veteran's ISHD claim was not received by VA until May 1989, and medical evidence of his ASHD was not of record during the pendency of the Veteran's preceding claims, the Board finds that the Veteran is not entitled to an earlier effective date. 

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, an effective date for the grant of service connection for ISHD earlier than May 22, 1989, cannot be awarded. 


ORDER

An effective date earlier than May 22, 1989, for the award of service connection for coronary artery disease SP coronary artery bypass graft, claimed as ISHD, is denied.

REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft, can be decided. At his June 2017 Board hearing, the Veteran contended that the VA examinations afforded did not accurately reflect the severity of his disability. Specifically, he stated that he experienced new or worsened symptomatology that includes, but is not limited to, difficulty breathing, temporary loss of consciousness, difficulty walking, and decreased activity level. The Veteran was last afforded a VA examination in March 2011. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his ischemic heart disease, and coronary artery disease status post coronary artery bypass graft.
  
Access to the Veteran's electronic VA files must be made available to the examiner for review. The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria. 

If the Veteran is unable to attend a VA examination, his claims file should be forwarded to a VA examiner for a medical opinion as to the current severity and manifestations of his ischemic heart disease, and coronary artery disease status post coronary artery bypass graft, based on any updated treatment records that are obtained.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims based on the entirety of the evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


